Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 08/18/22.
	Claims 1-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The previous claim objection of dependent claims 12-19 is withdrawn in view of applicant’s amendment/remarks.
	The previous claim rejection under 35 USC 112(b) over claims 1-11 is withdrawn in view of applicant’s amendment/remarks.
The prior art rejection of claim(s) 1-11 as being anticipated by Gemeiner et al (Materials Science in Semiconductor Processing 2017) is withdrawn in view of applicant’s amendment and remarks.
Specifically, the reference does not teach of fairly suggest the (amended) claimed ratio of conductive polymer to cellulose ether.  In fact, the refence appears to teach that lower percentages/ratios of components are preferred (i.e. conversion efficiency has a maximum at 0.03 wt$ rheological agent (Section 4)).
Note the following new grounds of rejection below.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (2014/0166938).
	Jin et al (2014/0166938) discloses  conductive polymer composition having high viscosity and high conductivity, and more particularly, to a conductive polymer composition having excellent electrical conductivity and stability by adding a thixotropic agent, which is dissociated in an aqueous solution to generate negative charges, to PEDOT (Abstract).  The reference specifies aqueous medium for the PEDOT (0021), and preferred binder agent HPC (hydroxypropylcellulose) present in an amount of 0.001-10 parts per 100 parts aqueous solution (0032-0034).  The reference additionally teaches organic co-solvents (12-30 parts) including sulfoxides and glycols (0037-0038), coating/utilities including those specifies in dependent claim 11 (0005), and viscosity ranges which overlap with the ranges instantly claimed (0055; Table1).
	While the reference fails to disclose the claimed ratio of conductive polymer to cellulose ether (i.e. 0.15-2 wt% total comp) with sufficient specificity to anticipate the above listed claims, the reference teaches a range of HPC overlapping with that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 16, 2022